Much has been said in the argument about the act of limitation. That has two clauses: the first regards possession under irregular and informal conveyances made before the passing of that act, and confirms the title where there either had been a possession for seven years or where there had been a possession for part of seven years, which should be completed after the act; the other regarded future possessions and titles, and meant to establish the title of a subsequent patentee, or bargainee of a patentee who should take and keep an undisturbed possession of seven years under such latter title. But it ripens no possession into title which is not accompanied with a color of title. It is true, as argued, that possession of part is possession of the whole, but this applies only where two patents cover in part the same tract of land, the one lapping over upon the other, and both claimants are in possession of that part covered by his patent and not covered by the other patent. He who has the elder title is then in the legal possession of the whole land within his patent, as well that covered by the other patent as that which is not; but if one of the patentees actually sits down upon the part covered by both patents, and *Page 112 
is in possession thereof seven years, the legal possession is his, not the other's; and the act of limitations will in such case complete his title, though the weaker one before. This must be, however, an actual possession taken and kept by himself in person, his tenants, slaves, or agents; and it must be a continued possession for the whole seven years. If in the present case the 100 acres in dispute was severed by the conveyance of the patentee from the 340 acres, his possession of part of the 340 extended no farther than to the dividing line between the 340 and 100 acres severed from it; nor could it ever extend into the 100 acres so as to ripen into title unless he by some other conveyance, devise, or the like, regained a colorable title thereto. Forty years possession of the 340 acres could not give a title to the 100-acre tract.
Verdict and judgment for the defendant.
NOTE. — Upon the first point, see the note to Strudwick v. Shaw,1 N.C. 34; S. c., 2 N.C. 5. As to the other point, see Bryan v. Carleton,1 N.C. 51; Slade v. Griffin, post, 178; Sawyer v. __________, post, 235;Orbison v. Morrison, 8 N.C. 467; Green v. Harman, 15 N.C. 158; Carsonv. Burnett, 18 N.C. 546; Williams v. Buchanan, 23 N.C. 535.
(115)